Name: Council Regulation (EEC) No 4117/86 of 22 December 1986 opening and providing for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community supervision of imports thereof (1987)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  oil industry
 Date Published: nan

 No L 380 / 24 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4117/ 86 of 22 December 1986 opening and providing for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community supervision of imports thereof ( 1987 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , imports of these products ; whereas the import of these products should therefore be subject to a system of supervision ; Whereas this objective may be attained by means of an administrative procedure based on setting off imports of the products in question against the ceiling , at Community level , as and when these products are submitted to the customs authorities under cover of declarations that they have been made available for free circulation ; whereas this administrative procedure must make provision for the reintroduction of the Common Customs Tariff duty as soon as the said ceiling has been reached at Community level ; Whereas this administrative procedure requires close and very rapid cooperation between the Member States and the Commission , which must be able to monitor the amounts set off against the ceiling and keep the Member States informed thereof; whereas this cooperation must be all the closer to enable the Commission to take adequate measures to reintroduce the Common Customs Tariff duty whenever the ceiling is reached , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 7 of the Supplementary Protocol to the Agreement on the association between the European Economic Community and Turkey consequent on the accession of new Member States to the Community ( ! ), which was signed in Ankara on 30 June 1973 and entered into force on 1 March 1986 ( 2 ), provides for the total suspension of customs duties applicable to certain petroleum products falling within Chapter 27 of the Common Customs Tariff, refined in Turkey , within the limit of an annual Community tariff quota of 340 000 tonnes ; whereas , for the products concerned , a provisional adjustment should be made to those tariff preferences , consisting essentially of substituting for the Community tariff quota a Community ceiling which amounts , after successive increases , to 705 000 tonnes , above which the customs duties applicable to third countries may be reintroduced ; Whereas , in accordance with Article 119 of the Act of Accession of Greece , the Council adopted Regulation (EEC) No 3555 / 80 determining the arrangements to be applied with regard to imports into Greece , originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey ( 3 ); whereas in the absence of a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas this Regulation therefore applies to the Community of Nine ; Whereas the application of the ceiling requires that the Community should be regularly informed of the trend of HAS ADOPTED THIS REGULATION Article 1 1 . From 1 January to 31 December 1987 the Common Customs Tariff duties shall , subject to Article 2 , be totally suspended in the Community of Nine for certain petroleum products referred to hereinafter and refined in Turkey , within the limits of a Community ceiling of 705 000 tonnes . 2 . The petroleum products to which paragraph 1 applies shall be the following : (&gt;) OJ No L 361 , 31 . 12 . 1977 , p. 2 . ( 2 ) OJ No L 48 , 26 . 2 . 1986 , p. 36 . ( 3 ) OJ No L 382 , 31 . 12 . 1980 , p. 1 . 31 . 12 . 86 Official Journal of the European Communities No L 380 / 25 Order No CCT heading No Description 13.0010 27.10 Petroleum oils and oils obtained from bituminous minerals other than crude ; preparations not elsewhere specified or included , containing not less than 70 % by weight of petroleum oil or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations : l A. Light oils : l III . For other purposes l B. Medium oils : l III . For other purposes l C. Heavy oils : l I. Gas oils : \ c) For other purposes l II. Fuel oils : \ c) For other purposes I III . Lubricating oils , other oils : I c) To be mixed in accordance with the terms of Additional Note 7 to this chapter ( a ) I d) For other purposes 27.11 Petroleum gases and other gaseous hydrocarbons l B. Other : I I. Commercial propane and commercial butane :c ) For other purposes 27.12 Petroleum jelly : l A. Crude: III . For other purposes I B. Other 27.13 Paraffin wax , micro-crystalline wax , slack wax , ozokerite , lignite wax , pest wax and other mineral waxes , whether or not coloured : B. Other : \ I. Crude: c ) For other purposes I II. Other 27.14 Petroleum bitumen , petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : I C. Other ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 6 . Member States shall inform the Commission at the intervals and within the time limits specified in Article 3 of any imports effected in accordance with the rules referred to in this Article . 3 . Imports of the petroleum products referred to in paragraph 1 shall be subject to Community supervision . 4 . Imports of the products shall be set off against the ceiling as and when they are submitted to the customs authorities under cover of a declaration that they have been made available for free circulation . 5 . The extent to which the ceiling has been used shall be determined at Community level on the basis of the imports set off against it in the manner defined in paragraph 4 . Article 2 As soon as the ceiling referred to in Article 1 ( 1 ) has been reached at Community level , the Commission may issue a Regulation reintroducing the Common Customs Tariff No L 380/26 Official Journal of the European Communities 31 . 12 . 86 Article 4 The Commission shall take all necessary measures for the implementation of this Regulation in close cooperation with the Member States . duties applicable to third countries until the end of the calendar year . Article 3 Member States shall forward to the Commission not later than the 15th day of each month a statement of the imports effected during the preceding month . If the Commission so requests , they shall forward this statement , in respect of 10-day periods , whithin five clear days of the expiry of each such 10-day period . Article S This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW